EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Goyal et al. (US 9,516,237), discloses: in regard to claim 1, a data storage device (Figure 2), comprising: a non-transitory storage medium (shown in Figure 1); and control circuitry comprising: an analog to digital converter (ADC) configured to: receive an analog read signal from the non-transitory storage medium; and convert the analog read signal into a plurality of digital samples (column 1, lines 35-51: “analog signals generated by the exposure of the entire array of pixel sensors in an imaging area (known as a "frame") are converted to digital signals, in series”); a machine learning detector coupled to the ADC and configured to: receive the plurality of digital samples from the ADC; apply at least one trained machine learning classifier to the plurality of digital sample; and detect, based on the at least one trained machine learning classifier, bit values for the plurality of digital samples (column 10, lines 20-51: “Any number of algorithms, techniques, machine learning systems or classifiers may be used to determine values of blur metrics for image pixels of a digital image (e.g., a color image or a grayscale image) in accordance with the present disclosure.” … “other blur detection algorithms, techniques, machine learning systems or classifiers may be utilized to determine the extent to which an image pixel within a color or grayscale image is blurry or sharp, e.g., based on the image pixel and one or more surrounding image pixels, including but not limited to identifying one or more 
However, Goyal et al. does not disclose: in regard to claim 1, a decoder configured to decode, based on at least some of the detected bit values, the plurality of digital samples to reveal previously encoded data.
Claims 7, 13, 17 & 20 have similar distinguishing limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Smith (US 6,384,995) discloses a neural network wherein each of 16 input nodes receives a single value of a sampled digitized HRF taken at a particular time, and each of two output nodes corresponds to one of the two possible conclusions to be drawn from the data, either that a surface asperity exists or that some other defect exists.
Dharssi et al. (US 2014/0363143) discloses classification of objects done via a Support Vector Machine based algorithm wherein numerous images of a particular item or groups of items are analysed to determine statistically common features and these results are then used to analyse images to determine the probabilistic estimate if a particular item is present in the image being analysed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688